DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 11/13/2020, amended claims 2-3, 15, and 18 are acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-5, 14-15, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hiltner et al. (US Publication No. 2013/0096409 A1).

	Regarding claim 1, Hiltner et al. discloses a method for obtaining one or more conductance measurements using an impedance device, the method comprising the steps of: 

obtaining a first conductance measurement using the detector, the first conductance measurement indicative of a fluid native (e.g. blood) to the mammalian luminal organ (see [0026], [0050], and [0052]); 
obtaining a second conductance measurement using the detector, the second conductance measurement indicative of a bolus of fluid passing the detector (see [0026], [0050], and [0052]); and 
calculating a size parameter of the mammalian luminal organ based in part upon the first conductance measurement, the second conductance measurement, and a conductivity of the fluid native to the mammalian lumen (see [0033]).
Regarding claim 2, Hiltner et al. discloses the first conductance measurement and the second conductance measurement are obtained when an outer sheath does not surround the detector (see Figures 7 and 9 and [0026], [0038], [0044], [0050], [0052], and [0057]). Here, it is noted Hiltner et al. describes a generic situation in which the device does not include a sheath (and thus measurements are necessarily obtained when an outer sheath does not surround the detector) and a more specific embodiment in which a sheath is included to cover and uncover the second sensor in order to trap a small amount of blood between the electrodes so the conductivity of the blood can be measured using less current than otherwise required to measure conductivity in the surrounding anatomical structure. Thus, Hiltner et al. contemplates the first conductance measurement may made both when an outer sheath covers and does not cover the 
Regarding claim 3, Hiltner et al. discloses obtaining a third conductance measurement using the detector while the detector is surrounded by an outer sheath, the third conductance measurement indicative of the fluid native to the mammalian luminal organ present within the lumen of the outer sheath (see Figures 7 and 9 and [0026], [0038], [0044], [0050], [0052], [0057], and [0062]). Here, it is noted Hiltner et al. describes measuring fluid conductivities continuously in real-time while the device is moved through the body (see [0062]) and also covering the detector with the sheath once the device is properly located at the anatomical structure of interest to  measure the blood conductivity (see [0057]). Thus, Hiltner et al. describes obtaining multiple conductance measurements indicative of the fluid native to the mammalian luminal organ including at least one measurement (i.e. “a third conductance measurement”) when the detector is surrounded by an outer sheath.
Regarding claim 4, Hiltner et al. discloses the conductivity of the fluid native to the mammalian lumen is determined in part from the third conductance measurement (see [0050], [0052], [0057], and [0062]).
Regarding claim 5, Hiltner et al. discloses the conductivity of the fluid native to the mammalian luminal organ is determined in part from the first conductance measurement and/or the third conductance measurement (see [0050], [0052], [0057], and [0062]).
Regarding claim 14, Hiltner et al. discloses the step of obtaining the second conductance measurement is performed when a desired temperature local to the 
Regarding claim 15, Hiltner et al. discloses the introducing step is performed by introducing an impedance device selected from the group consisting of an impedance catheter (220) and an impedance wire into the mammalian luminal organ, wherein the impedance device is at least partially surrounded by an outer sheath selected from the group consisting of catheter and a non-catheter sheath (see [0038], [0041], and [0057]).
Regarding claim 17, Hiltner et al. discloses a method for obtaining one or more conductance measurements using an impedance device, the method comprising the step of: 
calculating a size parameter within a mammalian luminal organ using a first conductance measurement indicative of a fluid native to the mammalian luminal organ (see [0026], [0050], and [0052]) and obtained using an impedance device (210) having a detector (270) (see Figures 1-3 and [0026]), a second conductance measurement indicative of bolus of fluid passing the detector (see [0026], [0050], and [0052]), and a distance between electrodes of the impedance device (see [0050] and col. 10, lines 33-62 of US 7,454,244 B2 as referenced by Hiltner et al.).
Regarding claim 18, Hiltner et al. discloses a method for obtaining one or more conductance measurements using an impedance device, the method comprising the step of: 
calculating a size parameter within a mammalian luminal organ using a first conductance measurement indicative of a fluid native to the mammalian luminal organ (see [0026], [0050], and [0052])  and obtained using an impedance device (210) 
Regarding claim 19, Hiltner et al. discloses the threshold/desired parameter comprises a desired temperature local to the detector indicative of the bolus of fluid passing the detector (see [0025], [0052], and [0060]).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiltner et al., further in view of Kassab (US Publication No. 2010/0152607 A1; hereinafter “Kassab #1”).

Regarding claim 10 and 11, it is noted Hiltner et al. does not specifically teach the impedance device is calibrated based on a conductivity of the bolus of fluid by operating the device within a plurality of phantoms of known sizes in the presence of the bolus of fluid to determine the conductivity of the bolus of fluid. However, Kassab #1 teaches the impedance device is calibrated based on a conductivity of the bolus of fluid by operating the device within a plurality of phantoms of known sizes in the presence of the bolus of fluid to determine the conductivity of the bolus of fluid (see [0090], [0093], and [0108]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hiltner et al. to include the impedance device is calibrated based on a conductivity of the bolus of fluid by operating the device within a plurality of phantoms of known sizes in the presence of the bolus of fluid to determine the conductivity of the bolus of fluid, as disclosed in Kassab #1, so as to establish a calibration range for the relationship between conductance measurements and temperature for tubes having known diameters and then using the calibration range to .

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiltner et al., further in view of Kassab (US Publication No. 2010/0174271 A1; hereinafter “Kassab #2”).

Regarding claim 20, it is noted Hiltner et al. does not specifically teach the threshold/desired parameter comprises a threshold conductance indicative of a conductance sufficiently different from the first conductance measurement. However, Kassab #2 teaches the threshold/desired parameter comprises a threshold conductance indicative of a conductance sufficiently different from the first conductance measurement (see [0023], [0092], and [0123]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hiltner et al. to include the threshold/desired parameter comprises a threshold conductance indicative of a conductance sufficiently different from the first conductance measurement, as disclosed in Kassab #1, so as to provide a clear and systematic distinction between measurements taken when the bolus of fluid is present in the lumen near the detector vs. when only blood is present.




Allowable Subject Matter
Claims 6-9, 12-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791